DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 5-6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Publication No. 2008/0154200 to Lesch (Lesch).
Regarding claim 1, Lesch teaches a method of injecting a medication from a medication delivery device of the type including an upper housing (12; 0025), a lower housing (16; 0025), a syringe (18; 0025) supported by the lower housing and having a needle (26;0025), and a needle guard (66; 0035) supported by the lower housing, the method comprising the steps of:  10placing the medication delivery device against a skin surface so as to cause the needle guard to abut the skin surface (0037), wherein the upper housing is releasably locked with respect to movement toward the needle (0037); applying a force against the upper housing along an insertion direction (0037), thereby causing the skin surface to force the needle guard to retract relative to the lower housing (0037) 15and thereby expose the needle so as to inject the needle through the skin surface (0037); during the applying step, unlocking the upper housing with respect to movement toward the needle (0036); and continuing to apply the force against the upper housing along the insertion direction, thereby causing the upper housing to move toward the needle, thereby driving 20a medication contained within the syringe out the needle (0036, 0037).  
Regarding claim 2, Lesch teaches wherein the continuing step further comprising the step of driving a plunger rod into the syringe so as to drive the medication out the needle (0037).  
Regarding claim 3, Lesch teaches wherein the applying step causes the needle guard to unlock the upper housing with respect to movement toward the needle (0036).  
Regarding claim 5, Lesch teaches further comprising moving the medication delivery device away from the skin surface along a direction opposite the insertion direction so as to 5remove the needle from the skin surface (0037).  
Regarding claim 6, Lesch teaches wherein the moving step further comprises causing the needle guard to advance relative to the needle so as to substantially encapsulate the needle (00037).
Allowable Subject Matter
Claims 4, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed.
The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 11 not found or suggested is applying a force to the upper housing along the direction to thereby move the 5upper housing along the middle housing body toward the needle such that the upper housing progressively covers the middle housing body as the upper housing moves toward the needle to thereby provide a visual indication that medication contained in the syringe is being delivered.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Patent No. 5,378,233, however these reference(s) do not disclose the device as claimed or described above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783